Citation Nr: 1226212	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.   Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from March 1946 to March 1947.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus will be addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In November 2000, the RO denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.  

2.  In April 2005, the RO denied reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss, and his original claim of entitlement to service connection for tinnitus.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.  

3.  Evidence received since the April 2005 rating decision raises a reasonably possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

4.  Evidence received since the April 2005 rating decision raises a reasonably possibility of substantiating the claim of entitlement to service connection for tinnitus.

CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the April 2005 rating decision, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been submitted since the April 2005 rating decision, and the Veteran's claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus because the claims are reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Preliminarily, the Board acknowledges that after several requests for records, it was determined by the RO that the Veteran's service treatment records were largely destroyed in a fire at the National Personnel Records Center in 1973.  As such, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are unavailable through no fault of the Veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Historically, the Veteran served on active duty from March 1946 to March 1947.  In July 2000, he submitted a claim of entitlement to service connection for bilateral hearing loss that was denied in a November 2000 rating decision.  Although he received notice of this rating decision and notice of his appellate rights that same month, he did not perfect an appeal.  As such, the November 2000 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105.  In August 2004, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss, and a claim of entitlement to service connection for tinnitus.  Both of these claims were denied in an April 2005 rating decision.  The Veteran was sent notice of the April 2005 rating decision and notice of his appellate rights that same month, but he did not perfect an appeal.  As such, the April 2005 rating decision is final based on the evidence then of record.  Id.  In September 2009, the Veteran submitted a claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  After these claims were denied in a December 2009 rating decision, he perfected an appeal.  These claims have been certified to the Board for appellate review.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

Although the RO found that new and material evidence had not been submitted to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244   (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the April 2005 rating decision is the last final disallowance with respect to both of the claims at issue herein, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims for service connection for bilateral hearing loss and tinnitus should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253   (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

At the time of the April 2005 rating decision, the evidence of record included a March 1947 Separation Qualification Record, wherein the Veteran's Military Occupational Specialties were listed as "Basic Engineer" and "Company Clerk."  A description was provided as to the related civilian occupations, which read,

Prepared and typed military reports, and correspondence.  Ordered rations for the company.  Made daily routine rosters and passes, did filing and performed various other clerical duties.

The Separation Qualification Record also demonstrated that the Veteran underwent nine weeks of Air Compressor Operator's School.

An April 1947 separation examination report indicated that the Veteran did not complained of or was treated for bilateral hearing loss or tinnitus.  Further, the Veteran's hearing scored 15/15 on a whispered voice test, bilaterally.  

A September 1996 and January 1999 private treatment record that each demonstrated a diagnosis of bilateral hearing loss, but an etiological opinion was not provided that related the hearing loss to the Veteran's active duty service.

An October 2000 VA treatment report indicated that the Veteran reported that he served as a "Combat Engineer" in the Army from 1946 to 1947.  The diagnosis was bilateral hearing loss that "may be due acoustic trauma sustained in military service."  Accompanying the October 2000 VA treatment report was a statement from the Veteran wherein he again stated that he was a Combat Engineer and that he was exposed to noise associated with "weapon fire" and "detonations of land mines and explosives."

The Veteran claimed in August 2004 that his bilateral hearing loss had its onset sometime in 1951, but that that he was treated for bilateral hearing loss during his military discharge physical and thereafter.  He also explained that he was a "Clerical Soldier," and received "duty on line" with "field assignments."  In a contemporaneous statement, the Veteran argued that the audiological equipment in existence at the time of his active duty service was not as accurate or sensitive as it is today.  He then reiterated that he was a "Clerk" in an Engineering "outfit," but performed "line duties."

In a Request for Information Needed to Reconstruct Medical Data, dated in September 2004, the Veteran asserted that he was treated for hearing loss and tinnitus from May 1946 to July 1947 at "Matigan" General Hospital.  He claimed that the hospital "acknowledged [his] hearing loss."

Following the April 2005 rating decision, the Veteran submitted a November 2004 VA treatment report demonstrating that he underwent an audiological evaluation.  During the evaluation, the Veteran reported that he was a "Combat Engineer" and that he was a "Coach" at a rifle ranging during his active duty service.  He also denied post-service noise exposure.  An audiogram demonstrated bilateral hearing loss.

The Veteran also submitted a September 2009 VA treatment report that demonstrated that the Veteran denied participating in the "Battle of the Bulge," but endorsed serving as a Combat Engineer.  In order to become a Combat Engineer, the Veteran stated that he underwent 16 weeks of basic training.  During this training, the Veteran stated that after one week of instruction with an "M1," he went "deaf" and experienced tinnitus.  He said that he reported this to his commanding officers, and he was informed that his hearing would recover in approximately five days, which, as the Veteran reported, it did.  He reported post-service work in the insurance industry and as a pension consultant.  The diagnosis was bilateral hearing loss, but no etiological opinion was rendered.

A private September 2009 audiological examination demonstrated that the Veteran reported serving in the "Battle of the Bulge," he underwent basic combat training, his tinnitus began during his active duty service, and he became a training coach.  The diagnosis was bilateral hearing loss.  In a contemporaneous letter from the audiologist that conducted the examination, J.D., the Veteran reported participating in the "Battle of the Bulge"; that one of his Military Occupational Specialties was "combat training"; that he worked around demolitions and explosives; that he was a Heavy Equipment Operator; and was exposed to noise associated with high-caliber weapons firing.  He endorsed that the onset of his tinnitus was during his active duty service, and denied post-service noise exposure.  Following a re-articulation of the audiometric findings and diagnosis, the audiologist opined as follows:

It is my opinion that it is more likely than not that [the Veteran]'s hearing loss and tinnitus is [sic] related to his military noise exposure and it may have worsened as a civilian.  This opinion is based on case history, configuration of hearing loss, and onset of tinnitus.

In his July 2010 substantive appeal, the Veteran vehemently denied ever stating that he participating in the "Battle of the Bulge," saying that he was drafted after it occurred.  He then reiterated that he served as a Company Clerk, but was re-assigned to assist in the training of the "firing line."  He then stated that he was "continuously exposed" to acoustic trauma, and asserted that he was treated for "severe" hearing loss at "Madigon" General Hospital.

In an April 2012 statement, the Veteran again asserted that the onset of his bilateral hearing loss and tinnitus was consequent to inservice exposure to acoustic trauma while serving as a "Coach" on a rifle range during basic training.  He stated that he was treated at "Madigan" General Hospital for said exposure, and that he experienced bilateral hearing loss and tinnitus since his active duty service.

The Board finds that the evidence submitted since the April 2005 rating decision is both new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Specifically, since April 2005, the Veteran asserted that he was exposed to acoustic trauma while serving as a "Coach" on a rifle range.  This assertion is new evidence because it was not previously submitted to VA for consideration.  The Veteran's assertion is also material as it related to an unestablished fact necessary to substantiate the claim.  The Veteran's claims were previously denied because the evidence of record did not show that the Veteran's current bilateral hearing loss and/or tinnitus was incurred in or due to his active duty service or that either/both disorders existed since his active service discharge.  The Veteran's assertion that his hearing loss and tinnitus was the result of exposure to noise associated with small arms fire supports his contention of inservice incurrence.  

For purposes of reopening his claims, the Veteran's statements since April 2005 are competent and credible evidence that he was exposed to acoustic trauma in service and experienced tinnitus during and since his active duty service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992)(holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  Consequently, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In determining that the evidence submitted since the April 2005 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for tinnitus is reopened; the appeal is granted to this extent only.


	(CONTINUED ON NEXT PAGE)

REMAND

Pursuant to his claims to reopen the issues of entitlement service connection for bilateral hearing loss and tinnitus, the Veteran was not afforded a VA examination.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record clearly demonstrated current diagnoses of both bilateral hearing loss and tinnitus.  Further, for purposes of determining whether affording a VA examination to the Veteran is required to satisfy VA's duty assist, the Veteran's statement regarding his service as a "Coach" on the rifle range is considered competent evidence of noise exposure in service.  The Board finds that the evidence of record indicated that there may be an etiological relationship between the Veteran's current bilateral hearing loss and tinnitus and his claimed inservice noise exposure, but that the evidence of record is insufficient for purposes of determining service connection.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination to determine if his current bilateral hearing 

loss and tinnitus were incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  Further, following a review of the evidence of record, the Veteran's military occupational specialty, the Veteran's history of inservice and post-service noise exposure, the clinical findings, and with consideration of the Veteran's statements as to the date of onset of the bilateral hearing loss and tinnitus, the examiner must state whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service, to include as due to exposure to acoustic trauma.  The examiner must be reminded that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the medical evidence shows that it is actually due to incidents during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and 

the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.

3.  After completing the above actions, and any other indicated development, the claims must be adjudicated on the merits.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


